                           Case 20-50527-LSS Doc 126 Filed 12/07/20 Page 1 of 4
                               IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


      In re:                                                                                 Chapter 11

      BOY SCOUTS OF AMERICA AND                                                              Case No. 20-10343 (LSS)
      DELAWARE BSA, LLC.1

                                          Debtors.                                           (Jointly Administered)


      BOY SCOUTS OF AMERICA
                                                                                             Adv. Pro. No. 20-50527 (LSS)
                                           Plaintiff,
                  v.

      A.A., et al.,

                                            Defendants.


                                                      AFFIDAVIT OF SERVICE

       I, Randy Lowry, depose and say that I am employed by Omni Agent Solutions (“Omni”), the claims
and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On December 2, 2020 at my direction and under my supervision, employees of Omni caused true and
correct copies of the following document to be served via the method set forth on the Service List attached
hereto as Exhibit A:

         Scouts of America’s Brief in Opposition to Motion for Order Modifying Preliminary Injunction
          to Allow Movants to Proceed with State Court Actions as to Non-Debtor Defendants [Adv.
          Docket No. 122].

         Declaration of Brian Whittman in Support of the BSA’s Brief in Opposition to Motion for
          Order Modifying Preliminary Injunction to Allow Movants to Proceed with State Court
          Actions as to Non-Debtor Defendants [Adv. Docket 123].

         Declaration of Catherine Nownes-Whitaker in Support of The BSA’s Brief in Opposition to
          Motion for Order Modifying Preliminary Injunction to Allow Movants to Proceed with State
          Court Actions as to Non-Debtor Defendants [Adv. Docket 124].




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows: Boy
Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Case 20-50527-LSS   Doc 126   Filed 12/07/20   Page 2 of 4
Case 20-50527-LSS   Doc 126   Filed 12/07/20   Page 3 of 4

                    EXHIBIT A
                                       Case 20-50527-LSS               Doc 126             Filed 12/07/20      Page 4 of 4
                                                                             Exhibit A
                                                                            Service List
                                                                      Served as set forth below

        Description                                  Name                                 Address                      Email              Method of Service
Core Parties                   Office of the United States Trustee   Attn: David L. Buchbinder         david.l.buchbinder@usdoj.gov    Email
                                                                     Attn: Hannah M. McCollum          hannah.mccollum@usdoj.gov       First Class Mail
                                                                     844 King St, Suite 2207
                                                                     Lockbox 35
                                                                     Wilmington, DE 19801
Core Parties ‐ Counsel to the Young Conaway Stargatt & Taylor        Attn: James L. Patton, Jr         jpatton@ycst.com                Email
Prepetition Future                                                   Attn: Robert Brady/Edwin Harron   rbrady@ycst.com                 First Class Mail
Claimants’                                                           Rodney Square                     eharron@ycst.com
                                                                     1000 N King St
                                                                     Wilmington, DE 19801
Counsel for objectors M.R., Ciardi Ciardi & Astin                    Attn: Daniel K. Astin             dastin@ciardilaw.com            Email
N.P., and Michael O’Malley                                           1204 N. King Street                                               First Class Mail
                                                                     Wilmington, Delaware 19801
Counsel for objectors M.R., Ciardi Ciardi & Astin                    Attn: Albert A. Ciardi, III       aciardi@ciardilaw.com           Email
N.P., and Michael O’Malley                                           Attn: Walter W. Gouldsbury III    wgouldsbury@ciardilaw.com       First Class Mail
                                                                     1905 Spruce Street
                                                                     Philadelphia, PA 19103
*NOA ‐ Counsel to the Tort Pachulski Stang Ziehl & Jones             Attn: James Stang                 jstang@pszjlaw.com              Email
Claimants' Committee                                                 Attn: James E. O'Neill            joneill@pszjlaw.com
                                                                     Attn: Robert B. Orgel             rorgel@pszjlaw.com
                                                                     Attn: John W. Lucas               jlucas@pszjlaw.com
                                                                     Attn: Ilan D. Scharf              ischarf@pszjlaw.com
*NOA ‐ Counsel to the          Reed Smith LLP                        Attn: Kurt F. Gwynne              kgwynne@reedsmith.com           Email
Committee of Unsecured                                               Attn: Katelin A. Morales          kmorales@reedsmith.com
Creditors
*NOA ‐ Counsel to Future       Gilbert LLP                           Attn: Kami Quinn                  quinnk@gilbertlegal.com         Email
Claimants’ Representative                                            Attn: Meredith Neely              neelym@gilbertlegal.com
                                                                     Attn: Emily Grim                  grime@gilbertlegal.com
                                                                     Attn: Jasmine Chalashtori         chalashtorij@gilbertlegal.com
*NOA ‐ Counsel to the          Kramer Levin Naftalis & Frankel LLP   Attn: Thomas Moers Mayer          tmayer@kramerlevin.com          Email
Official Committee of                                                Attn: Rachael Ringer              rringer@kramerlevin.com
Unsecured Credit                                                     Attn: David E. Blabey Jr.         dblabey@kramerlevin.com
                                                                     Attn: Jennifer R. Sharret         jsharret@kramerlevin.com
                                                                     Attn: Megan M. Wasson             mwasson@kramerlevin.com




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                Page 1 of 1
